Case 1:20-mj-03237-JB Document 13 Entered on FLSD Docket 09/12/2020 Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                            MIAMI DIVISION

                        CASE NO. 20-3237-BECERRA

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.

 DAVID TYLER HINES,

      Defendant.
 _________________________________/

                      DEFENDANT=S INVOCATION OF
                    RIGHTS TO SILENCE AND COUNSEL

       The defendant named above does hereby invoke his or her rights to

 remain silent and to counsel with respect to any and all questioning or

 interrogation, regardless of the subject matter, including, but not limited

 to: matters that may bear on or relate to arrest, searches and seizures,

 bail, pretrial release or detention, evidence at trial, guilt or innocence,

 forfeitures; or that may be relevant to sentencing, enhanced punishments,

 factors applicable under the U.S. Sentencing Guidelines, restitution,

 immigration status or consequences resulting from arrest or conviction;

 appeals or other post-trial proceedings.

       The Defendant requests that the United States Attorney ensure that

 this invocation of rights is honored, by forwarding a copy of it to all law

 enforcement agents, government officials, or employees associated with
Case 1:20-mj-03237-JB Document 13 Entered on FLSD Docket 09/12/2020 Page 2 of 2

 the investigation of any matters relating to the defendant. Any contact

 with the Defendant must be made through the defendant=s lawyer,

 undersigned counsel.

                         Respectfully Submitted,

                        MICHAEL CARUSO
                        FEDERAL PUBLIC DEFENDER

                        BY:     s/R. D’Arsey Houlihan
                              R. D’Arsey Houlihan
                              Supervisory Assistant Federal Public Defender
                              Florida Bar No. 100536
                              150 W. Flagler Street, Suite 1700
                              Miami, Florida 33130-1556
                              (305) 530-7000
                              (305) 536-4559, Fax
                              E-Mail: d’arsey_houlihan@fd.org



                        CERTIFICATE OF SERVICE

       I HEREBY certify that on September 12, 2020, I electronically filed the
 foregoing document with the Clerk of the Court using CM/ECF. I also certify
 that the foregoing document is being served this day on all counsel of record via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some
 other authorized manner for those counsel or parties who are not authorized to
 receive electronically Notices of Electronic Filing.



                                     s/R. D’Arsey Houlihan
                                      R. D’Arsey Houlihan




                                        2
